Name: Commission Regulation (EEC) No 3421/85 of 4 December 1985 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 324/ 18 Official Journal of the European Communities 5 . 12. 85 COMMISSION REGULATION (EEC) No 3421 /85 of 4 December 1985 fixing the amount of the subsidy on oil seeds the Commission to the Council for the marketing year 1985/86 ; whereas this amount may, therefore, be applied on a temporary basis and should be confirmed or replaced when the indicative price of the 1985/86 marketing year is known ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 2881 /85 to the infor ­ mation known to the Commission that the amount of the subsidy at present in force should be altered to the amount set out in the Annexes hereto, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 231 /85 (2), and in parti ­ cular Article 27 (4), Having regard to Council Regulation (EEC) No 1223/83 of 20 May 1983 on the exchange rates to be applied in agriculture (3), as last amended by Regulation (EEC) No 1297/85 (4), Having regard to Council Regulation (EEC) No 1569/72 of 20 July 1972 laying down special measures for colza, rape and sunflower seed (*), as last amended by Regulation (EEC) No 1474/84 (6), and in particular Article 2 (3) thereof, Having regard to the opinion of the Monetary Committee, Whereas the amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC was fixed by Regulation (EEC) No 2881 /85 Q, as last amended by Regulation (EEC) No 3365/85 (8); Whereas, in the absence of the target price for the 1985/86 marketing year for colza and rape seed and in the absence of the amount of the monthly increase for January, February, March , April and May 1986 for colza and rape seed, the amount of the subsidy in the case of advance fixing for December 1985, January, February, March, April and May 1986 for colza and rape seed has been obtainable only provisionally on the basis of the target price and the monthly increase as last proposed by HAS ADOPTED THIS REGULATION : Article 1 1 . The amounts of the subsidy and the exchange rates referred to in Article 33 (2) and (3) of Regulation (EEC) No 2681 /83 (9) shall be as set out in the Annexes hereto. 2. The amount of the subsidy in the case of advance fixing for December 1985, January, February, March , April and May 1986 for colza and rape seed will , however, be confirmed or replaced as from 5 December 1985 to take into account the indicative price which is fixed for these products for the 1985/86 marketing year, and the amount of the monthly increase for January, February, March, April and May 1986 for colza and rape seed . Article 2 This Regulation shall enter into force on 5 December 1985 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 4 December 1985 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No 172, 30 . 9 . 1966, p . 3025/66. (2) OJ No L 26, 31 . 1 . 1985, p. 12. (3) OJ No L 132, 21 . 5 . 1983 , p. 33 . (4) OJ No L 137, 27 . 5 . 1985, p. 1 . 0 OJ No L 167, 25 . 7. 1972, p. 9 . (*) OJ No L 143, 30 . 5 . 1984, p. 4. O OJ No L 277, 17 . 10 . 1985, p. 18 . (8) OJ No L 321 , 30 . 11 . 1985, p . 42 . O OJ No L 266, 28 . 9 . 1983, p. 1 . 5 . 12. 85 Official Journal of the European Communities No L 324/ 19 ANNEX I Aids to colza and rape seed (amounts per 100 kilograms) Current month 1st month 2nd month 3rd month 4th month 5th month 1 . Gross aids (ECU) (') 26,944 25,659 26,105 24,798 25,318 25,318 2. Final aids (') l Seeds harvested and processed in : |  Federal Republic of Germany (DM) 65,73 62,79 63,88 61,04 62,28 62,77  Netherlands (Fl) 74,06 70,75 71,95 68,75 70,14 70,63  BLEU (Bfrs/Lfrs) 1 250,52 1 190,88 1 211,58 1 149,93 1 174,07 1 166,67  France (FF) 186,37 177,18 179,94 169,85 173,49 173,50  Denmark (Dkr) 226,73 215,92 219,67 208,67 213,05 212,53  Ireland ( £ Irl) 20,21 1 19,247 19,578 18,552 18,942 18,831  United Kingdom ( £) 16,648 15,851 16,127 15,317 15,638 1 5,468  Italy (Lit) 38 286 36 241 36 713 34 432 35 202 34 979  Greece (Dr) 2 006,71 1 812,29 1 855,35 1 657,92 1 711,14 1 711,14 (') On the basis of the Commission s last proposal concerning the indicative price and subject to confirmation by the Council 's decision . ANNEX II Aids to sunflower seed (amounts per 100 kilograms) Current month 1st month 2nd month 3rd month 4th month 1 . Gross aids (ECU) 31,378 32,011 32,895 33,510 33,557 2. Final aids | Seeds harvested and processed in : |  Federal Republic of Germany (DM) 76,73 78,24 80,35 81,99 82,10  Netherlands (Fl) 86,46 88,16 90,51 92,35 92,47  BLEU (Bfrs/Lfrs) 1 456,31 1 485,69 1 526,72 1 554,18 1 556,37  France (FF) 216,75 221,19 226,98 230,50 230,84  Denmark (Dkr) 264,05 269,37 276,81 281,99 282,38  Ireland ( £ Irl) 23,537 24,012 24,671 25,082 25,117  United Kingdom ( £) 19,385 19,777 20,324 20,704 20,733  Italy (Lit) 44 378 45 314 46 429 47 133 47 207  Greece (Dr) 2 241,96 2 307,37 2 407,22 2 470,16 2 476,61 ANNEX III Exchange rate of the ECU to be used for converting final aids into the currency of the processing country when the latter is a country other than the country of production (value of 1 ECU) I Currentmonth 1st month 2nd month 3rd month 4th month 5th month DM 2,206580 2,199900 2,193690 2,187920 2,187920 2,169300 Fl 2,483290 2,478160 2,473670 2,469190 2,469190 2,455040 Bfrs/Lfrs 44,788900 44,798600 44,810900 44,819000 44,819000 44,817500 FF 6,732960 6,737530 6,744850 6,753230 6,753230 6,795210 Dkr 7,997350 8,003010 8,009170 8,015220 8,015220 8,027770 £ Irl 0,714229 0,715403 0,716820 0,718193 0,718193 0,722302 £ 0,590121 0,591852 0,593471 0,594913 0,594913 0,598524 Lit 1 499,25 1 508,57 1 515,55 1 522,01 1 522,01 1 542,56 Dr 130,63300 130,64530 130,66190 130,66560 130,66560 130,62090